AMENDED AND RESTATED SCHEDULE A AMENDED AND RESTATED INVESTMENT ADVISORY AGREEMENT between NEW COVENANT FUNDS and ONE COMPASS ADVISORS Effective as of January 1, 2011 Name of Fund Compensation* New Covenant Growth Fund 0.87% of the average daily net assets of the Fund New Covenant Income Fund 0.65% of the average daily net assets of the Fund New Covenant Balanced Growth Fund None New Covenant Balanced Income Fund None *All fees are computed and paid monthly. ONE COMPASS ADVISORS NEW COVENANT FUNDS By: By: Name: Name: Title: Title:
